By the Court.
The Superior Court had authority to grant a review of a judgment rendered upon a default to a writ of scire facias against a trustee. Pub. Sts. c. 187, §§ 16, 25. Ex parte Packard, 10 Mass. 426.
It does not appear that any evidence was erroneously admitted, and the matter of granting a petition for review, which is in substance and effect a motion for a new trial, was within its jurisdiction. In such cases, the right of exception is very limited. The petition with the evidence supporting it having presented a proper case for the exercise of the discretion of the Superior Court, to the exercise of that discretion, no exception lies. Boston v. Robbins, 116 Mass. 813. Dearborn v. Mathes, 128 Mass. 194.
Exceptions overruled.